Citation Nr: 0512369	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  98-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle 
disorder, other than arthritis and calcaneal spurs of the 
left ankle.

3.  Entitlement to an increased rating for arthritis and 
calcaneal spurs of the left ankle, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a total compensation rating based on 
individual unemployability.

7.  Entitlement to an automobile or other conveyance and 
adaptive equipment. 

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to June 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO decision which 
denied the veteran's claims of service connection for 
polycythemia, PTSD, and a bilateral ankle disorder (other 
than arthritis and calcaneal spurs of the left ankle), and 
denied his claims for increased ratings for arthritis and 
calcaneal spurs of the left ankle, a low back disorder, and 
hypertension.  During the pendency of his appeal to the 
Board, the veteran's rating for arthritis and calcaneal spurs 
of the left ankle was increased from 10 to 20 percent; and he 
continues to appeal to the Board for a higher rating. 

This matter also arises from an October 1998 RO decision 
which denied the veteran's claim for a total compensation 
rating based on individual unemployability and a February 
1999 RO decision which denied his claim for an automobile or 
other conveyance and adaptive equipment.

In a May 1999 statement, the veteran withdrew his claims of 
service connection for granuloma and diabetes mellitus; as 
such, these matters are no longer before the Board and will 
not be discussed in the following decision. 38 C.F.R. § 
20.204 (2004).  However, in the veteran's July 2003 
statement, he raised his claim of service connection for 
diabetes.  Accordingly, this claim is referred to the RO for 
proper adjudication.
 
The veteran's claim was originally before the Board in 
February 2000.  At that time, the Board remanded the 
veteran's claim.
  
As the RO granted service connection for polycythemia (and 
assigned a 40 percent rating) in a December 2004 rating 
decision, this issue is no longer in appellate status.
REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although 
several letters have been sent to the veteran, none of the 
letters have informed the veteran what information and 
evidence is necessary to substantiate his seven claims 
pursuant to 38 C.F.R. § 3.159(b).  A March 2000 letter was 
sent to the veteran in response to the February 2000 Board 
remand, but did not inform the veteran what information and 
evidence was necessary to substantiate his claims.  An August 
2000 letter referred to the veteran's claim for asthma (not 
on appeal), and although it did discuss what evidence was 
necessary to prove a claim for service connection, it did not 
discuss the two claims for service connection currently on 
appeal.  In fact, the letter specifically stated, 
"Information in the following letter does not relate to your 
pending appeal."  

A March 2003 letter discussed the VCAA and the veteran's 
claim for PTSD, but did not inform the veteran what 
information and evidence was necessary to substantiate his 
claim of service connection for PTSD.  An October 2003 letter 
discussed what evidence was necessary to prove a claim for an 
increased rating, but did not discuss the three claims for 
increased ratings currently on appeal.  The letter only 
referred to the veteran's claim for an increased rating for 
diabetes, which is not on appeal.  Similarly, a February 2005 
letter discussed what evidence was necessary to prove a claim 
for service connection, but did not discuss the two claims 
for service connection currently on appeal.  The letter only 
referred to the veteran's claim for service connection for 
residuals of a stroke.  Accordingly, the veteran's claim must 
be remanded so that the veteran can be provided notice as 
required under the provisions of 38 C.F.R. § 3.159(b) in 
written format.  
For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of entitlement to service 
connection for PTSD; entitlement to 
service connection for a bilateral ankle 
disorder, other than arthritis and 
calcaneal spurs of the left ankle; 
entitlement to an increased rating for 
arthritis and calcaneal spurs of the left 
ankle, currently evaluated as 20 percent 
disabling; entitlement to an increased 
rating for a low back disorder, currently 
evaluated as 20 percent disabling; 
entitlement to an increased rating for 
hypertension, currently evaluated as 10 
percent disabling; entitlement to a TDIU, 
and entitlement to an automobile or other 
conveyance and adaptive equipment, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim of entitlement to 
service connection for PTSD; entitlement 
to service connection for a bilateral 
ankle disorder, other than arthritis and 
calcaneal spurs of the left ankle; 
entitlement to an increased rating for 
arthritis and calcaneal spurs of the left 
ankle, currently evaluated as 20 percent 
disabling; entitlement to an increased 
rating for a low back disorder, currently 
evaluated as 20 percent disabling; 
entitlement to an increased rating for 
hypertension, currently evaluated as 10 
percent disabling; entitlement to a TDIU, 
and entitlement to an automobile or other 
conveyance and adaptive equipment should 
be readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





